DETAILED ACTION
Response to Amendment
Claims 1-20 are pending. Claims 1-20 are amended.
Response to Arguments
Applicant’s arguments, see page 6, filed February 11, 2021, with respect to the 35 USC 101 rejections of claims 16-18, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 101 rejections of claims 16-18 have been withdrawn. 
Applicant’s arguments, see pages 6-10, filed February 11, 2021, with respect to the 35 USC 103 rejections of claims 1-20, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The the 35 USC 103 rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments above with respect to the cited prior art, along with accompanying amendments, are persuasive. The following art is cited as relevant, but not sufficient to disclose, teach or fairly suggest the subject matter of the independent claims:

“StyleBank: An Explicit Representation for Neural Image Style Transfer” For better understanding, we try to reconstruct style elements from a learnt filter bank in an exemplar stylization image shown in Figure 2. We extract two kinds of representative patches from the stylization result (in Figure 2(b))– stroke patch (indicated by red box) and texture patch visualize what style elements are learnt in these two kinds of patches

    PNG
    media_image1.png
    225
    904
    media_image1.png
    Greyscale

First, these features can be spatially grouped into meaningful clusters in some sense (e.g., colors, edges, textures). To verify this point, we extract each feature vector at every position of feature maps. Then, an unsupervised clustering (e.g., K-means algorithms) is applied to all feature vectors (based on L2 normalized distance). Finally, we can obtain the clustering results shown in left of Figure 4, which suggests a certain segmentation to the content image.
[Closest prior art, but is based on patches rather than segmentation map, and performed on stylized image rather than the photorealistic image]

“Neural Style Transfer: A Review” [does not predate]: After that, the segmentation masks of content and style are used to divide the obtained content and style features into different regions. Instance Style Transfer. Instance style transfer is built on instance segmentation and aims to stylise only a single user-specified object within an image. The challenge mainly lies in the transition between a stylised object and non-stylised background. Castillo et al. [69] tackle this problem by adding an extra MRF-based loss to smooth and anti-alias boundary pixels.

“Content and Style Disentanglement for Artistic Style Transfer”: While still working in an Impressionist style, Monet’s later works display a more loose and expressive brushstroke compared to earlier paintings due to declining health. To capture these small variations in style, we need a framework able to simulate this. We thus propose a novel method which learns the particular style of an artist as a single entity and adjusts the stylization to the particular example of style by introducing style similarities and discrepancies within a single style. 
    PNG
    media_image2.png
    432
    943
    media_image2.png
    Greyscale


“PARTIAL STYLE TRANSFER USING WEAKLY SUPERVISED SEMANTIC SEGMENTATION”: In this paper, we propose a partial texture style transfer method by combining a neural style transfer method with segmentation. A style transfer technique based 
    PNG
    media_image3.png
    246
    411
    media_image3.png
    Greyscale

We segment the regions of the target materials using a weakly supervised segmentation method and transfer the style of the given materials to only the target regions. As results, we achieved partial style transfer for only specific material regions, which enables us to change materials of objects in a given image as we like. As shown in Figure 2, we carried out style transfer of whole images, semantic segmentation on ten material classes, replacing materials, and re-segmentation of the images in which materials were changed

“Neural Style Transfer to Design Drapes”: 
    PNG
    media_image4.png
    762
    414
    media_image4.png
    Greyscale


“Masked Neural Style Transfer using Convolutional Neural Networks” 
    PNG
    media_image5.png
    724
    432
    media_image5.png
    Greyscale


“Style Mixer: Semantic-aware Multi-Style Transfer Network”: Recent neural style transfer frameworks have obtained astonishing visual quality and flexibility in Single-style Transfer (SST), but little attention has been paid to Multi-style Transfer (MST) which refers to 
    PNG
    media_image6.png
    343
    491
    media_image6.png
    Greyscale

Since the problems of multi-level feature fusion and semantic correspondence functions are common in both SST and MST, these two modules can be trained with SST and then applied to MST. In MST, Style Mixer will process multiple styles in a parallel manner, and incorporate them with our region-based style fusion strategy. The correspondence confidence con fcorresp produced by PA module will guide the distribution of different styles based on semantic matching. In this way, every style will be assigned to the most semantically related region with local consistency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661